Bay, J.
delivered the opinion of the Court.
As this was a case which turned entirely upon evidence, and as there was evidence on both sides, I left the case to the Jury, as being a case very proper for their consideration; and they found for the plaintiff the full amount of his bond and interest. After hearing the arguments' on this motion for a new trial, I can see no grounds for impeaching the verdict of the Jury, and am therefore clearly of opinion the motion should be refused ; in which opinion all my brethren coincide.